Citation Nr: 0818868	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from November 1970 to 
September 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office which denied service 
connection for both chronic bilateral hearing loss disability 
and chronic tinnitus.  The veteran subsequently moved to 
North Carolina.  The veteran's claims files were transferred 
to the Winston-Salem, North Carolina Regional Office (RO).  

In May 2007, the Board remanded the veteran's claims to the 
RO so that the veteran could be afforded a hearing before a 
Veterans Law Judge.  In March 2008, the veteran was afforded 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

The veteran has submitted a claim of entitlement to service 
connection for chronic hemorrhoids.  It appears that the RO 
has not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement (NOD), a statement of 
the case (SOC), and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Therefore, the issue of service 
connection for chronic hemorrhoids is referred to the RO for 
action as may be appropriate.  


REMAND

The veteran asserts that service connection for both chronic 
bilateral hearing loss disability and chronic tinnitus is 
warranted as he initially manifested the claimed disabilities 
as the result of his significant inservice unprotected noise 
exposure.  At the March 2008 hearing before the undersigned 
Veterans Law Judge sitting at the RO, the veteran testified 
that he experienced impaired hearing during the latter part 
of his period of active service.  He stated that a portion of 
his military duties included delivering equipment on flight 
lines.  In reviewing his service medical records, the Board 
observes that a January 1972 treatment entry conveys that the 
veteran complained of ringing in his ears after firing a 
weapon.  

In reviewing the claims files, the Board observes that the 
veteran has not been afforded a VA examination for 
compensation purposes which addressed his claimed chronic 
bilateral hearing loss disability and chronic tinnitus.  
Therefore, the Board finds that a VA examination for 
compensation purposes would be helpful in resolving the 
issues raised by the instant appeal.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. 
App. 370 (2002) (medical examination necessary when record 
includes diagnosis of claimed condition and lay description 
of continuity of symptoms that are capable of lay 
observation).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2007) are fully 
met.  

2.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his chronic 
bilateral hearing loss disability and 
chronic tinnitus including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
audiological examination for compensation 
purposes in order to determine the nature 
and etiology of his claimed chronic 
bilateral hearing loss disability and 
chronic tinnitus.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should advance an opinion as 
to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
hearing loss disability had its 
onset during active service; is 
etiologically related to the 
veteran's inservice noise exposure; 
or otherwise originated during 
active service.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
tinnitus had its onset during active 
service; is etiologically related to 
the veteran's inservice episode of 
ringing of the ears and/or noise 
exposure; or otherwise originated 
during active service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.

4.  Then readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

